Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 16, 2021, have been carefully considered.  Claims 2, 5-10, 14, 16, and 19 have been canceled, and new claims 21-30 have been added. 
Claims 1, 3, 4, 11-13, 15, 17, 18, and 20-30 are presently pending in this application.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1, 6-8, 14, 16, and 19 as being unpatentable over Cull et al. (U. S. Patent No. 2,956,097); and
	b. The 35 U.S.C. 103 rejection of claims 1, 5-7, 9, 10, 14, and 19 as being unpatentable over Burk, Jr. et al. (U. S. Patent No. 3,041,272).
	

Allowable Subject Matter
Claims 1, 3, 4, 11-13, 15, 17, 18, and 20-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Neither of these references teach nor suggest the employment of gas phase hydrogen bromide, as now recited in Applicants’ claims.  Further, as stated in the previous Office Action, neither of these references teach nor suggest the limitations of Applicants’ claims regarding the specifically recited support materials in combination with the respectively recited aluminum tribromide or aluminum trichloride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732